AYRES, Judge.
Inasmuch as this action involves the same issues as presented in No. 8385 of the docket of this Court, entitled Cheshire v. City of Minden, La.App., 83 So.2d 526, with which it was consolidated for the purpose of trial, for the reasons therein this day assigned, the judgment appealed is annulled, avoided, reversed and set aside and there is now judgment in favor of the appellant, City of Minden, and against appel-lees rejecting their demands and dismissing their suit at their costs.
Reversed and rendered.
HARDY, J., dissents.
Rehearing denied; HARDY, J., dissenting.